Citation Nr: 0703780	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-22 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 
1946, and again from January 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which reopened the claim of entitlement 
to service connection for post-traumatic stress disorder and 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The RO denied entitlement to service connection for post-
traumatic stress disorder in May 2000.  The veteran was 
notified of the decision and of his appellate rights, but did 
not timely appeal the denial.

3.  Evidence obtained since the May 2000 rating decision 
denying service connection for post-traumatic stress disorder 
is new and relates to an unestablished fact necessary to 
substantiate the claim.

4.  The veteran served honorably on the U.S.S. Tolovana in 
the Korean combat zone during 1951.

5.  The veteran developed post-traumatic stress disorder as a 
result of his active service.



CONCLUSIONS OF LAW

1.  Evidence obtained since the RO denied entitlement to 
service connection for post-traumatic stress disorder is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

2.  The claim of entitlement to service connection for post-
traumatic stress disorder is reopened.  38 U.S.C.A. §§ 1110, 
1131, 7105 (2002).

3.  Post-traumatic stress disorder was incurred as a result 
of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran first sought entitlement to service connection 
for depression and other mental disorders in January 1993.  
His claim was denied in a July 1994 rating decision.  The 
veteran later sought entitlement to service connection for 
post-traumatic stress disorder and that claim was denied in a 
May 2000 rating decision when the RO found that the veteran 
did not have a diagnosis of the disorder.  The veteran was 
advised of the denial of benefits and of his appellate 
rights, but he did not timely appeal.  As such, the rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The veteran now seeks to reopen his claim for service 
connection for post-traumatic stress disorder.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  "New and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which relates to an unestablished fact necessary to 
substantiate the claim.  See 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO explicitly reopened the veteran's 
claim in its June 2004 rating decision.  The Board, however, 
is required to address the issue of reopening despite the 
RO's denial of service connection on the merits.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).  Therefore, the Board must now 
review all of the evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the last final decision in May 2000.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the May 2000 rating decision, the record 
included evidence of service upon the U.S.S. Tolovana without 
any treatment for mental disorders.  The veteran was 
discharged from service and subsequently sought treatment for 
a nervous condition as well as depression.  A VA examination 
report dated in June 1994 included Axis I diagnoses of 
dysthymia and an anxiety disorder.  Treatment records dated 
in 1999 showed that the veteran was evaluated for post-
traumatic stress disorder, but determined to have depression.  
The veteran did, however, attend post-traumatic stress 
disorder counseling groups.  The record also included 
statements from a family friend, a long-time friend, and from 
the veteran's brother reflecting their recollection of the 
veteran being different upon his return from Korea.  Based on 
the evidence as outlined, the RO determined that there was no 
evidence of a diagnosis of post-traumatic stress disorder 
and, as such, service connection was denied.

Since May 2000, the veteran submitted three statements from 
fellow servicemen who recalled fearing for their lives aboard 
the U.S.S. Tolovana.  Additional treatment records were also 
obtained showing that the veteran was evaluated in February 
2004 and determined to have an Axis I diagnosis of post-
traumatic stress disorder as a result of events that happened 
while serving upon the Navy tanker.  The veteran also gave 
credible testimony before the Board in November 2006 as to 
his in-service stressors and current treatment of post-
traumatic stress disorder.  Thus, when reviewing the evidence 
as a whole, the Board finds that the evidence obtained since 
May 2000 is new as it was not previously before agency 
decision-makers and it is material because it speaks to the 
unestablished facts of in-service stressors and current 
diagnosis necessary to substantiate the claim.  Consequently, 
the claim is reopened and the merits will be addressed.

The veteran contends that he experienced stressful and life-
threatening events during his service upon the U.S.S. 
Tolovana in 1951.  He credibly testified before the Board 
that the Tolovana refueled gun boats off the coast of North 
Korea and that the gun boats often continued firing upon the 
enemy onshore during the refueling sessions.  The veteran 
stated that he feared for his life every time the Tolovana 
went inside the harbor because it could have easily been 
blown up.  Although he credibly testified that he did not 
recall the Tolovana taking on fire, he outlined his duties in 
the combat zone and one incident where he could have been 
killed by "thumb bob."  He also stated that he was aware of 
a train that was bombarded onshore and that he felt guilt 
over U.S. forces killing civilians in that attack.  The 
veteran submitted a photograph of the train, but advised that 
he did not personally see the train.

The veteran's service personnel records show that he served 
on the U.S.S. Tolovana from April 1951 into October 1951, and 
that service within the Korean combat zone was performed in 
September and October 1951.  Service medical records do not 
show any treatment for a nervous condition or any other 
mental health issue.  The veteran was discharged in October 
1951.

The veteran has lived a nomadic life since his discharge from 
service.  He attended a Tolovana reunion in 2005 and had 
three fellow servicemen provide letters of their 
recollections regarding their duties in service.  The 
statements are consistent with the veteran's recollection of 
having stressful duties as a result of the boats that were 
being refueled continuing to fire on the enemy.  One of the 
gentlemen recalled the Tolovana taking on fire and each 
gentlemen recalled the incident with the train although they 
placed the timing of the incident in 1952 which is obviously 
a mistake as the Tolovana was no longer serving there at that 
time.  Naval histories of the U.S.S. Tolovana show that it 
served as logistical support for units operating ashore at 
Chosen, Songjin and Wonsan from September 1951 to December 
1951.  A roster of servicemen during this time period 
included the names of the three gentlemen who provided 
statements in support of the veteran's claim.

In a psychological evaluation performed in February 2004, the 
veteran described the events outlined above as well as his 
problems with sleep, nightmares and intrusive thoughts of his 
refueling missions.  He related being paranoid and insecure 
since his service, reflecting that the constant state of 
anxiety had changed him.  He was assessed as having an Axis I 
diagnosis of post-traumatic stress disorder and subsequently 
began regular counseling sessions.  In June 2004, the 
diagnostic assessment was revisited and the Axis I diagnosis 
of post-traumatic stress disorder due to military service 
events was continued.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and, credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran's described stressors are corroborated by the 
statements of his fellow servicemen.  The statements 
corroborated the veteran's statements and even indicated 
worse stressors than recalled by the veteran-incoming fire.

The medical evidence includes a current diagnosis of post-
traumatic stress disorder based on the stressful experiences 
during service as outlined above.  Although earlier treatment 
records included statements regarding the veteran's symptoms 
more closely relating to diagnoses of depression and/or 
anxiety disorders, the current diagnosis is post-traumatic 
stress disorder.  Therefore, the Board accepts the current 
diagnosis and finds that the veteran developed the disorder 
as a result of experiences during his service.  As such, 
service connection for post-traumatic stress disorder is 
granted.  


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


